                                          Case 4:19-cv-04073-JST Document 116 Filed 10/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST BAY SANCTUARY COVENANT,                       Case No. 19-cv-04073-JST
                                         et al.,
                                   8                    Plaintiffs,                         ORDER EXTENDING TEMPORARY
                                   9                                                        RESTRAINING ORDER
                                                 v.
                                  10                                                        Re: ECF No. 98
                                         WILLIAM BARR, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The October 17, 2020 temporary restraining order in this case expires on October 31, 2020.

                                  14   ECF No. 98 at 8. During this morning’s hearing regarding Proposed Intervenors’ motion to

                                  15   intervene and for preliminary injunction, the Court solicited the parties’ consent to a six-day

                                  16   extension of the TRO to November 6, 2020. Proposed Intervenors consented at the hearing and

                                  17   the Government consented in writing shortly thereafter. ECF No. 115.

                                  18          Upon further consideration, however, and in light of the complexity of the case, the need to

                                  19   carefully consider the parties’ arguments, and the lack of prejudice to the enjoined parties, the

                                  20   Court finds good cause to extend the TRO until the Court issues its decision on Proposed

                                  21   Intervenors’ motion or through November 14, 2020, whichever is sooner. See Nat’l Urb. League

                                  22   v. Ross, No. 20-cv-05799-LHK, 2020 WL 5578931, at *2 (N.D. Cal. Sept. 17, 2020); Coal. for

                                  23   Econ. Equity v. Wilson, No. C 96 4024 TEH, 1996 WL 691962, at *3 n.8 (N.D. Cal. Nov. 27,

                                  24   1996); see also Fed. R. Civ. P. 65(b)(2).

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 29, 2020
                                                                                        ______________________________________
                                  27
                                                                                                      JON S. TIGAR
                                  28                                                            United States District Judge
